DETAILED ACTION 
The office action is a response to an application filed on June 22, 2020, wherein claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites “A wireless communication device configured to:
 detecting a beam failure...;
 identifying a candidate beam …;
transmitting an identity of the candidate beam for recovering a radio link.” [Emphasis added] 
Analysis 
Claim 13 belongs to a machine category since it recites “a wireless communication device” in the preamble. 
MPEP 2106 defines a machine as follows: Machine - a concrete thing, consisting of parts, or of certain devices and combination of devices. Burr v. Duryee, 68 U.S. (1Wall.) 531,570, 17 L. Ed. 650 (1863). This includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result. Coming v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683 (1854). [Emphasis added] 

The claim comprises of one single element (i.e. a wireless communication device) that performs a plurality of functions (i.e. to detecting a beam failure..., identifying a candidate beam..., transmitting an identity of the candidate beam for recovering a radio link...), and therefore, the claim lacks sufficient structures to perform the plurality of functions. A machine/device claim must comprise a combination of elements. It is unclear whether/how a single element performs multiple specific functions;
A single element claim cannot rely on 112 6th paragraph or 112 (f) to incorporate the structure from the specification. Without the benefit of 112 6th paragraph or 112 (f) to incorporate the structure from the specification, the BRI of this claim element extends to all ways of processing, those known and unknown to the inventor, and amounts to pure functional claiming without boundaries. For the purpose of examination, examiner will interpret the claims as best understood.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, 16, 18, 19, and 20 recites the limitation "…to carry out a method according to …" it is not clear each claims are independent or dependent claims. Claim 14 merely recites A wireless communication device configured to carry out a method according to claim 2. In claim 2 it is not recited that the claim 2 is dependent on claim 13. Similarly claim 15, 16, 18, 19, and 20. However, for clarification it is important  to  define the claim language clear and concise. Therefore, there is insufficient description to understand the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 13, 14, 16, and 17, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akoum; Salam et al. (Akoum hereafter) (US 20190089442 A1) in view of Murray; Joseph M. et al. (Murray hereafter) (US 20190174346 A1).

Regarding Claim 1, Akoum teaches a method for a wireless communication device for recovering from beam failure, the method comprising generating or transmitting a message:
in response to detecting a beam failure (beam failure detection [0036]), identifying a candidate beam (identify a new candidate beam [0036]) for recovering a radio link between the wireless communication device and the network node (reference signal can be used by the UE to estimate the channel …to the network node [0037]) (Akoum; [0036] … beam failure detection, the UE tries to identify a new candidate beam to be used for beam recovery. To identify a new candidate beam, the UE monitors the beam identification RS…[0037] … The reference signal can be used by the UE 102 or 104 to estimate the channel and report channel quality information (CQI) to the network node 106); and
Akoum fails to explicitly teach, transmitting an identity of the candidate beam in a media access control protocol control element to the network node.
However, in the same field of endeavor, Murray teaches, transmitting an identity of the candidate beam (UE 205 may report metrics [0124]) in a media access control protocol control element (MAC control elements (CEs) may be used to signal [0129]) to the network node (Murray;  [0123]…, A node may measure and provide feedback for serving beam(s), candidate beam(s), or detected beam(s), where each beam may be defined by a Beam Index (e.g., beam Id). [0124] …In the case of UE controlled beam management, the MAC entity in UE 205 may make decisions about serving/candidate beams based on physical layer beam measurements and inform the peer MAC entity in gNB 201 (e.g., NW node) of these decisions. Alternatively, in the case of NW controlled beam management, UE 205 may report metrics based on physical layer beam measurements to the MAC entity in gNB 201... [0129] MAC control elements (CEs) may be used to signal the beam measurements).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akoum to include the above recited limitations as taught by Murray in order to signal the beam metrics (Murray;  [0124]).

Regarding Claim 13, Akoum teaches a method for a wireless communication device for recovering from beam failure, the method comprising generating or transmitting a message:
in response to detecting a beam failure (beam failure detection [0036]), identifying a candidate beam (identify a new candidate beam [0036]) for recovering a radio link between the wireless communication device and the network node (reference signal can be used by the UE to estimate the channel …to the network node [0037]) (Akoum; [0036] … beam failure detection, the UE tries to identify a new candidate beam to be used for beam recovery. To identify a new candidate beam, the UE monitors the beam identification RS…[0037] … The reference signal can be used by the UE 102 or 104 to estimate the channel and report channel quality information (CQI) to the network node 106); and
Akoum fails to explicitly teach, transmitting an identity of the candidate beam in a media access control protocol control element to the network node.
However, in the same field of endeavor, Murray teaches transmitting an identity of the candidate beam (UE 205 may report metrics [0124]) in a media access control protocol control element (MAC control elements (CEs) may be used to signal [0129]) to the network node (Murray;  [0123]…, A node may measure and provide feedback for serving beam(s), candidate beam(s), or detected beam(s), where each beam may be defined by a Beam Index (e.g., beam Id). [0124] …In the case of UE controlled beam management, the MAC entity in UE 205 may make decisions about serving/candidate beams based on physical layer beam measurements and inform the peer MAC entity in gNB 201 (e.g., NW node) of these decisions. Alternatively, in the case of NW controlled beam management, UE 205 may report metrics based on physical layer beam measurements to the MAC entity in gNB 201... [0129] MAC control elements (CEs) may be used to signal the beam measurements).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akoum to include the above recited limitations as taught by Murray in order to signal the beam metrics (Murray;  [0124]).

Regarding Claim 17, Akoum teaches A non-transitory computer-readable medium having stored thereon computer- executable instructions:
in response to detecting a beam failure (beam failure detection [0036]), identifying a candidate beam (identify a new candidate beam [0036]) for recovering a radio link between the wireless communication device and the network node (reference signal can be used by the UE to estimate the channel …to the network node [0037]) (Akoum; [0036] … beam failure detection, the UE tries to identify a new candidate beam to be used for beam recovery. To identify a new candidate beam, the UE monitors the beam identification RS…[0037] … The reference signal can be used by the UE 102 or 104 to estimate the channel and report channel quality information (CQI) to the network node 106); and
Akoum fails to explicitly teach, transmitting an identity of the candidate beam in a media access control protocol control element to the network node.
However, in the same field of endeavor, Murray teaches, transmitting an identity of the candidate beam (UE 205 may report metrics [0124]) in a media access control protocol control element (MAC control elements (CEs) may be used to signal [0129]) to the network node (Murray;  [0123]…, A node may measure and provide feedback for serving beam(s), candidate beam(s), or detected beam(s), where each beam may be defined by a Beam Index (e.g., beam Id). [0124] …In the case of UE controlled beam management, the MAC entity in UE 205 may make decisions about serving/candidate beams based on physical layer beam measurements and inform the peer MAC entity in gNB 201 (e.g., NW node) of these decisions. Alternatively, in the case of NW controlled beam management, UE 205 may report metrics based on physical layer beam measurements to the MAC entity in gNB 201... [0129] MAC control elements (CEs) may be used to signal the beam measurements).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akoum to include the above recited limitations as taught by Murray in order to signal the beam metrics (Murray;  [0124]).

Regarding Claim 2, 14, and 18, Akoum-Murray teaches the method of claim 1, 
Akoum teaches, further comprising monitoring the candidate beam for a response (Akoum; [0036] … To identify a new candidate beam, the UE monitors the beam identification RS…[0041] … When determining which beam to report, the UE 102, or 104 can first determine whether any of the CSI-RS beams are above the predetermined threshold signal strength, or reference signal received power. If one or more of the CSI-RS beams are above the threshold, the UE 102 or 104 will select one of the beams).

Regarding Claim 4, 16, and 20, Akoum-Murray teaches the method of claim 1, 
Akoum teaches, wherein the identity of the candidate beams comprises an identity of a reference signal resource (Akoum; [0048] …The UE, as an example, can be configured with 8 CSI-RS beams, whereas there might be 64 SS-blocks to measure at the UE in a millimeter Wave scenario. To identify a beam in each of the types of reference signals requires a different number of bits).

Regarding Claim 5, Akoum-Murray teaches the method of claim 1, 
Akoum teaches, wherein the candidate beam is a synchronization signal or a channel state information reference signal (Akoum; [0036] …To identify a new candidate beam, the UE monitors the beam identification RS. This RS can be CSI-RS (channel state information reference signal))

Regarding Claim 6, Akoum-Murray teaches the method of claim 1, 
Akoum teaches, further comprising identifying the candidate beam to be a qualified candidate beam based on a determination that a quality of the candidate beam is above a threshold ((Akoum; [0036] …When determining which beam to report, the UE 102 or 104 can first determine whether any of the CSI-RS beams are above the predetermined threshold signal strength, or reference signal received power).

Claims 3, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Akoum-Murray in view of  Guo; Li et al. (Guo hereafter) (US 20180302889 A1).

Regarding Claim 3, 15, and 19 Akoum-Murray teaches the method of claim 1, 
Akoum-Murray fails to explicitly teach, further comprising monitoring a physical downlink control channel, PDCCH, addressed to a Cell Radio Network Temporary Identifier, C-RNTI of the wireless communication device 
However, in the same field of endeavor, Guo teaches, monitoring a physical downlink control channel, PDCCH, addressed to a Cell Radio Network Temporary Identifier, C-RNTI of the wireless communication device (Guo; [0224] … the UE can start the beam failure recovery procedure. After the UE receives valid a DCI formats with CRC scrambled by C-RNTI through monitoring PDCCH).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akoum-Murray to include the above recited limitations as taught by Guo  in order to identifying a dedicated control-resource set (CORESET)  (Guo; [0224]).
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Akoum-Murray in view of Wan; Lei et al. (Wan hereafter) (US 20140098783 A1).

Regarding Claim 7, Akoum-Murray teaches the method of claim 1, 
Akoum-Murray fails to explicitly teach, wherein the threshold is preferably a reference signal received power threshold and wherein further preferably the threshold is received from a base station
However, in the same field of endeavor, Wan teaches, wherein the threshold is preferably a reference signal received power threshold and wherein further preferably the threshold is received from a base station (Wan; [0074] sending channel state information reference signals of different direction of arrival parameters to the user equipment within the service range… returned by the user equipment within the service range of the neighbor cell and corresponding to a reference signal whose signal received strength obtained by measurement on the reference signal is greater than a preset threshold;).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akoum-Murray to include the above recited limitations as taught by Wan in order to receive signal within the service range corresponding to a reference signal whose signal received strength measured on the reference signal is greater than the preset threshold (Wan; [0074]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Akoum-Murray in view of  ZHANG; Jian et al. (Zhang hereafter) (US 20160323049 A1).

Regarding Claim 8, Akoum-Murray teaches the method of claim 1, 
Akoum-Murray fails to explicitly teach, further comprising including, in the media access control protocol control element, an identity of a frequency location on which the beam failure occurred
However, in the same field of endeavor, Zhang teaches,  the media access control protocol control element, an identity of a frequency location on which the beam failure occurred (Zhang; [0138] …The UE may further use a Medium Access Control control element (Medium Access Control Control Element, MAC CE for short) to notify the base station of the spectrum status …information fed back by the UE may further include information such as frequency range information, a channel number, location information).
Akoum-Murray to include the above recited limitations as taught by Zhang  in order to notify the base station of the spectrum status (Zhang; [0138]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Akoum-Murray in view of  Xu; Haibo et al. (Xu hereafter) (US 20190387446 A1).

Regarding Claim 9, Akoum-Murray teaches the method of claim 1, 
Akoum-Murray fails to explicitly teach, further comprising including, in the media access control protocol control element, an identity of a serving cell on which the beam failure occurred
 	However, in the same field of endeavor, Xu teaches, further comprising including, in the media access control protocol control element, an identity of a serving cell on which the beam failure occurred (Xu; [0152]…The cell identity of the serving cell may be directly included in the connection accept request message, or may be transmitted as a media access control (Media Access Control, MAC) control element (Control Element, CE) in a MAC protocol data unit (Protocol Data Unit, PDU) that carries the connection accept request message).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akoum-Murray to include the above recited limitations as taught by Xu  in order to identify a cell (Xu; [0157]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Akoum-Murray in view of  CHANG; NINGJUAN et al. (Susitaival hereafter) (US 20190387438 A1).

Regarding Claim 10, Akoum-Murray teaches the method of claim 1, 
Akoum-Murray fails to explicitly teach, wherein the wireless communication device has uplink resources allocated for new transmission, the method further comprising signaling the media access control protocol control element on the uplink resources
However, in the same field of endeavor, Chang teaches, wherein the wireless communication device has uplink resources allocated for new transmission, the method further comprising signaling the media access control protocol control element on the uplink resources (Chang; [0071] … if there is an uplink resource for new transmission, the handover indication indicates that a handover is triggered and is not canceled, and the uplink resource is capable of accommodating the handover indication and a corresponding MAC sub-header, generating and sending the handover indication, the handover indication comprising a MAC control element).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akoum-Murray to include the above recited limitations as taught by Chang  in order to indicate uplink resource for new transmission (Chang; [0071]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Akoum-Murray in view of Susitaival; Riikka et al. 	 (Susitaival hereafter) (US 20150327268 A1).

Regarding Claim 11, Akoum-Murray teaches the method of claim 1, 
Akoum-Murray fails to explicitly teach, wherein the wireless communication device has a valid physical uplink control channel resource configured for transmitting a scheduling request, the method further comprising triggering a scheduling request.
However, in the same field of endeavor, Chang teaches, wherein the wireless communication device has a valid physical uplink control channel resource configured for transmitting a scheduling request (Susitaival; [0044] … the user equipment 30 has transmitted a scheduling request on PUCCH to the base station), the method further comprising triggering a scheduling request (Susitaival; [0047] … The reception and/or detection of data to transmit in the user equipment buffer triggers the transmission of a scheduling request SR to the base station) 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akoum-Murray to include the above recited limitations as taught by Susitaival  in order to requesting uplink scheduling resources for transmission(Susitaival; [0047]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Akoum-Murray in view of  QUAN; Wei et al. (Quan hereafter) (US 20180070368 A1).

Regarding Claim 12, Akoum-Murray teaches the method of claim 1, 
Akoum-Murray fails to explicitly teach, further comprising signaling the media access control protocol control element on the uplink resources that are allocated for new transmission by the network in a random access response
signaling the media access control protocol control element on the uplink resources that are allocated for new transmission by the network in a random access response (Quan; [0198] … the first uplink data and the second uplink data may be user data, signaling, media access control control elements (Media Access Control Control Element, MAC CE), or the like … the resource configuration information may further include a period of a radio resource. The radio resource is allocated by the base station to the user equipment).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akoum-Murray to include the above recited limitations as taught by Quan  in order to resolve a conflict in transmission (Quan; [0197]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached on Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.T/Examiner, Art Unit 2416                                                                                                                                                                                                        /SAI AUNG/Primary Examiner, Art Unit 2416